Exhibit 99.1 First Solar Announces 2010 Guidance and Capacity Expansion Plans Net Salesof $2.7 to $2.9 billion Earnings Per Share (EPS) of $6.05 to $6.85 Free cash flow between $180 and $290 million (operating cash flow of $730 to $790 million) Eight production lines to be added, bringing annual or announced production capacity to 1.8GW TEMPE, Ariz., Dec. 16, 2009 — First Solar Inc. (Nasdaq: FSLR),today announced 2010 financial guidance and plans for the addition of eightproduction linesat its manufacturing center in Kulim, Malaysia, starting production in the first half of 2011. Fiscal year 2010 net sales are projected to be $2.7 to $2.9 billion, with EPS of $6.05 to $6.85. The Company plans to invest $365 million of capital to add two production plants, consisting of four manufacturing lines each. This expansion is expected to increase First Solar’s annual capacity by 424 megawatts (MW), assuming the third quarter 2009 reported annual line run rate of 53 MW. “First Solar is expanding capacity to satisfy a global contracted andadvanced pipeline of over six gigawatts (GW) from 2010-2012,” said Rob Gillette, First Solar chief executive officer. “In 2009 we increased our contracted North American pipeline by approximately 1.5GW, expanding our penetration in transition markets. This drives further capacity needs around a demand pool that is less volatile and more predictable than the traditional feed in tariff-based markets.” With the announced expansion in Malaysia and the previously announced two-line factory in France, First Solar expects to add ten production lines during 2010 and 2011, increasing capacity by over 48% from current levels, bringing First Solar’s annual or announced production capacity to approximately 1.8GW (based on current production levels). In 2010, First Solar forecastsnet salesof $2.7 to $2.9 billion. Consolidated gross margins are expected to be 38% with operating margins at 23-24%, influenced by a mix shift to the systems business, which includes $0.6 to $0.8 billion of EPC/project development. Start-up expenses associated with the Malaysian expansion are projected to be approximately $25 million, and stock-based compensation is projected to be $95 to $105 million. Other assumptions include a tax rate of 15%, annual blended euro exchange rate of $1.38 (based on a 2010 spot rate of $1.40/Euro), and diluted shares outstanding of 86 to 87 million. EPS is projected in the range of $6.05 to $6.85. Total capital spending is projected to range from $500 to $550 million, including the Malaysian expansion. As a result, the Company expects to generate $730 to $790 million of operating cash flow and $180 to $290 million of free cash flow. The Company has posted a presentation describing this guidance, including additional details regarding the key assumptions relating to this guidance, on the Investor section of its website at www.firstsolar.com. The guidance will also be discussed in a live audio webcast beginning today at 4:15 p.m. ET.
